545 F.2d 1387
Donald Bynum BASS, Appellant,v.UNITED STATES of America, Appellee.
No. 76-1231.
United States Court of Appeals,Fourth Circuit.
Submitted Nov. 15, 1976.Decided Dec. 10, 1976.

Donald Bynum Bass, pro se.
Herbert Better, Asst. U. S. Atty., Baltimore, Md., for appellee.
Before BUTZNER and RUSSELL, Circuit Judges, and FIELD, Senior Circuit Judge.
PER CURIAM:


1
Donald Bass again appeals the district court's denial of § 2255 relief.  As in his previous appeal, reported sub nom.  Edwards v. Garrison, 529 F.2d 1374 (4th Cir. 1975) cert. denied, 424 U.S. 950, 96 S.Ct. 1421, 47 L.Ed.2d 355 (1976) the only issue Bass raises is the voluntariness of the plea.  In Edwards, this court held that Bass was entitled to have the district court conduct a plenary hearing to determine whether he denied the existence of an off-the-record plea bargain at the insistence of counsel or the United States Attorney.  Edwards v. Garrison, 529 F.2d at 1380.  The district court conducted such a hearing and found as a fact that counsel did not tell Bass to deny any off-the-record promises.  The court further found as fact that Bass was not told that the government's recommendation was binding on the judge.  These findings are not clearly erroneous.  Consequently, the district court's refusal to permit Bass to re-plead was correct.


2
Accordingly, the judgment of the district court is affirmed.